Cite as 2014 Ark. 464

                SUPREME COURT OF ARKANSAS
                                      No.   CV-14-901

JONATHAN LIVELY                                  Opinion Delivered   November 6, 2014
                              APPELLANT
                                                 MOTION TO FILE BELATED
V.                                               NOTICE OF APPEAL


ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                   GRANTED.
                    APPELLEE

                                       PER CURIAM


       Appellant Jonathan Lively, by and through his attorney, Adell Ralston, has filed a

motion to file a belated notice of appeal. An order terminating Lively’s parental rights was

entered on July 11, 2014. Pursuant to Arkansas Supreme Court Rule 6–9(b)(1) (2012),

Lively’s notice of appeal was required to be filed no later than August 1, 2014. An amended

notice of appeal and designation of record was filed on August 25, 2014.

       Where an attorney candidly admits fault, we will grant the motion for belated appeal,

and a copy of the opinion will be forwarded to the Committee on Professional Conduct.

Mann v. Arkansas Dep’t of Human Servs., 2012 Ark. 96 (per curiam). Attorney Ralston admits

that due to her lack of diligence, the notice of appeal was not timely filed. Accordingly, we

grant the motion to file a belated notice of appeal and forward a copy of this opinion to the

Committee.

       Motion to file belated appeal granted.
       Adell Ralston, pro se appellant.
       No response.